Citation Nr: 1232833	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1968 to October 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  While the November 2007 rating decision denied reopening of the claim, in a supplemental statement of the case dated in June 2010 the RO reopened the claim and denied the claim on the merits.

The Veteran was scheduled for a January 2011 hearing at the RO before a member of the Board (Travel Board hearing).  The record indicates that the Veteran did not attend the scheduled hearing.  The Veteran did not present any reasons for his failure to appear at the January 2011 Travel Board hearing; therefore, the hearing request has been withdrawn.  See 38 C.F.R. § 20.702(d) (2011).


FINDINGS OF FACT

1.  In an unappealed October 1971 rating decision, the RO denied service connection for a back condition, finding that a lumbar sprain treated in service was not shown at service separation.  

2.  The Veteran did not submit a timely notice of disagreement (NOD) to the October 1971 rating decision.  

3.  Evidence received since the October 1971 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for a low back disability.

4.  The Veteran has a current diagnosis of lumbar spondylosis and epidural lipomatosis with mild to moderate thecal sac compression.  

5.  The Veteran's congenital back defect (canal stenosis) did not increase in severity in service, and no disease or injury was superimposed on the preexisting congenital back defect during active service. 

6.  The Veteran did not sustain an injury or disease of the lumbar spine in service.  

7.  Lumbar spine symptoms were not chronic in service. 

8.  Lumbar spine symptoms have not been continuous since service separation.

9.  The Veteran's currently diagnosed low back disability is not related to service.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision which denied service connection for a back condition became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the October 1971 rating decision is new and material to reopen service connection for a low back disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  

In a September 2007 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The September 2007 VCAA notice letter included provisions for disability ratings and for the effective date of the claim, and also provided the Veteran with adequate notice in regard to new and material evidence.

The Veteran was afforded a VA examination in August 2010 to address the merits of the claim of service connection for a low back disability.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a low back disability has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, a VA examination, and the Veteran's statements.  VA treatment records dated in 1971, and from 2007 to 2010, have been associated with the claims file.  While the August 2010 VA examiner noted that the Veteran began seeking treatment for low back pain in 2002 after post-service a work-related lifting injury, the Board finds that a remand for VA treatment records dating from 2002 is not necessary in the present case.  VA treatment records and the VA examination clearly establish that the Veteran has a currently diagnosed lumbar spine disability with a congenital component, so the element of current disability is established so that current treatment records would not aid in substantiating the claim.  VA treatment records and the VA examination also establish that the earliest post-service treatment for such a lumbar spine condition was in 2002.  An additional remand for VA treatment records beginning years after service in 2002, dated over 30 years after the Veteran's separation from service, and pertaining to treatment for a post-service back injury, likewise, would not aid in establishing continuity of back symptomatology since the Veteran's separation from service in 1970.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Additionally, as the Board will discuss in more detail in the decision below, the Veteran has not provided credible evidence of continuity of symptomatology of a low back disorder or treatment since service in this case.  While the Veteran has more recently asserted during the August 2010 VA examination that he was treated in 1971 at VA for his back, VA treatment records dated in 1971, which are of record, do not reflect any treatment or diagnoses pertinent to the lumbar spine.  The Veteran has not otherwise identified post-service lumbar spine treatment since service and his initial treatment at VA in 2002.  For these reasons, the Board finds that the Veteran's assertion as to continuous low back symptoms since service is not credible.  Absent credible evidence of continuity of symptomatology or lumbar spine disorder between the time of the Veteran's separation from service and his initiation of treatment at VA in 2002, the Board finds that a remand for additional VA treatment records would serve no useful purpose.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Reopening Service Connection for a Low Back Disability

The RO previously considered and denied a claim for service connection for a back condition in an unappealed October 1971 rating decision.  Although the RO reopened service connection in a June 2010 supplemental statement of the case denying the current appeal, the Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Service connection for a back disability was initially denied by the RO, on the merits, in an unappealed October 1971 rating decision, which found that a lumbar sprain that was treated in service was not shown at the time of the service separation examination.  Evidence of record at the time of the October 1971 rating decision contained the Veteran's service treatment records and VA treatment records dated in 1971, pertaining to treatment for the right ankle.  The Veteran did not submit a timely NOD to the October 1971 decision, and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The Veteran filed the current claim to reopen service connection for a low back disability in August 2007.  

In light of the foregoing, the Board finds that new and material evidence must show that the Veteran has a currently diagnosed low back disability which began in service, or has arthritis of the thoracolumbar spine that was manifest to a compensable degree within one year of separation from service, or that a back disability is otherwise related to service by competent evidence.  

Evidence received subsequent to the October 1971 rating decision includes VA treatment records, an August 2010 VA examination report, and the Veteran's statements.  The Board finds that the new evidence received is also material.  An April 2007 VA MRI of the lumbar spine reflects mild lumbar spondylosis and congenital canal stenosis.  An August 2009 VA MRI reflects epidural lipomatosis with resultant mild to moderate thecal sac compression.  The August 2010 VA examination reflects a diagnosis of lumbar spine spondylosis with lower extremity radiculopathy.  

In statements in support of his claim, the Veteran contends that his current back disability is a direct result of his military service.  He reported during the August 2010 VA examination that, while he was asymptomatic at the time of a June 1970 separation examination, he continued to have recurrent bouts of low back pain which would get better after a day or so, and which he treated with over-the-counter pain medications.  The Veteran also reported that he saw a VA doctor in 1971 with low back pain.  

VA treatment records and a VA examination show that the Veteran has a currently diagnosed lumbar spine disability.  The Board finds that the Veteran's lay statements, assumed to be credible for reopening purposes, attest to the onset of chronic, recurrent low back pain in service.  The Board emphasizes that evidence is presumed to be credible for the limited purpose of determining whether the case should be reopened.  See Justus, 3 Vet. App. 513.  The Board finds that the Veteran's statements of chronic and continuous symptoms, when presumed to be credible for reopening purposes, have some tendency to establish a nexus between the currently diagnosed back disability and service, and as such, relate to this unestablished fact that is necessary to substantiate the claim for service connection for a low back disability.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a low back disability has been received, and the claim is reopened.  

In Bernard v. Brown, the United States Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a), is the veteran's claim of entitlement to VA benefits.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

The Board finds that it may proceed with the adjudication of the claim for service connection for a low back disability on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument throughout the instant appeal addressing the merits of his claim.  In a June 2006 supplemental statement of the case, the RO reopened the claim for service connection for a low back disability, and adjudicated the claim on the merits.  Additionally, the Veteran was offered the opportunity to submit evidence and argument on the merits of his claim at a January 2011 hearing.  While the Veteran failed to appear for the scheduled Travel Board hearing, he did not present any reasons for his failure to appear, and has not otherwise indicated that he wished to be rescheduled for a hearing.  For these reasons, the Board finds that the Veteran has had ample opportunity to present evidence and argument on the merits of his claim, and the Board finds no prejudice to the Veteran based on de novo review.

Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113 (West 2002).  

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); see also VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony asserting that he had back symptoms in service and symptomatology after separation from service, the Board finds that the weight of the evidence demonstrates that a currently diagnosed low back disability was not incurred in service.  

The evidence of record shows that the Veteran has currently diagnosed lumbar spondylosis and has diagnosed epidural lipomatosis with mild to moderate thecal sac compression, in addition to the congenital canal stenosis.  An April 2007 VA MRI reflects mild lumbar spondylosis and congenital canal stenosis.  An August 2009 VA MRI report noted moderate spinal canal stenosis diffusely on a congenital basis.  Epidural fat was increased, contributing to diminished space available for the thecal sac.  The Veteran was diagnosed with epidural lipomatosis with resultant mild to moderate thecal sac compression, stable since 2007.  The August 2009 MRI and an August 2010 VA examination, which included x-rays of the lumbar spine, reflect a diagnosis of lumbar spine spondylosis with lower extremity radiculopathy.  

The Board finds that the diagnosed congenital back defect, canal stenosis, did not increase in severity in service, and no disease or injury was superimposed on the preexisting congenital back defect during active service.  Spinal canal stenosis is a narrowing of the vertebral canal, nerve root canals, or intervertebral foramina of the lumbar spine caused by encroachment of the bone upon the space; the condition may be either congenital or due to spinal degeneration.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1758 (30th ed. 2003).  The Veteran's canal stenosis is shown by April 2007 and August 2009 VA MRI reports to be congenital.  Congenital defects, such as the Veteran's diagnosed canal stenosis, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection is permissible for congenital defect, but only in certain limited instances where there is competent medical evidence indicating that the congenital defect was aggravated during service by a "superimposed" disease or injury.  See id; VAOPGCPREC 82-90.  

In this case, the Board finds that the evidence demonstrates that the Veteran was seen on one occasion in service for lumbar pain; however, the Veteran did not sustain an injury or disease of lumbar spine in service, and no disease or injury was superimposed, in active service, on the preexisting congenital back defect.  Service treatment records show that the Veteran was seen in May 1970 for complaints of lumbar pain with lifting heaving objects weighing approximately 250 pounds.  The clinical note gives a history of pain to the low back when the Veteran was changing tires on a 10 ton vehicle.  While an impression of chronic, unstable lumbar strain was given, the Veteran had no further complaints relating to the lumbar spine in service.  On a June 1970 separation examination the Veteran reported having low back pain in the past, which was now asymptomatic; and the spine was noted to be normal on clinical evaluation.  

There is no competent evidence that tends to show that low back strain treated in May 1970 involved "superimposed" disease or injury to congenital canal stenosis.  The lumbar strain noted in service was a muscle injury, and would not involve encroachment of the bone upon the space in the vertebral canal, as defined in canal stenosis above.  The evidence does not even show chronic symptoms of a back disorder in service, but shows that lumbar spine symptoms had resolved by the time the Veteran underwent a June 1970 separation examination completed just one month later.  The Board finds, therefore, that no disease or injury was shown to have been superimposed upon the Veteran's currently diagnosed congenital back defect during service.

The Board finds that the weight of the evidence demonstrates that low back symptoms were not chronic during service.  In this case, the service treatment records appear complete, and show that the Veteran was seen on one occasion for the onset of low back pain in service after lifting tires; however, he had no continuing complaints or treatment shown during the remainder of his time in service, and a June 1970 separation examination shows that the Veteran specifically denied having continuing symptoms of back pain at that time.  Such absence of complaints, findings, or treatment at separation from service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience chronic back problems in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Had the Veteran been suffering from chronic low back pain or other lumbar spine symptoms, such complaints would have been reflected by his separation examination report, which specifically asked him for a history of such complaints.  Instead, the separation examination report specifically noted that the Veteran's back was asymptomatic.  The Board finds that the lack of contemporaneous in-service complaints or treatment relating to the lumbar spine, and the denial of a history of chronic symptoms or findings of a low back disorder at the time of the Veteran's separation, establish that the Veteran did not have chronic low back symptoms in service.  

The Board finds that the weight of the evidence demonstrates that low back symptoms have not been continuous since service separation.  The Veteran more recently reported during an August 2010 VA examination, as part of the current claim for VA compensation, that, while he was asymptomatic at the time of a June 1970 separation examination, he continued to have recurrent bouts of low back pain, treated with over-the-counter pain medications, which would get better after a day or so.  The Veteran also reported that he saw a VA doctor in 1971 with low back pain.  The Veteran essentially contends that he had continuous symptoms of low back pain since service separation, and contends that he sought treatment for his back shortly after separation from service.  VA treatment records dated in 1971 are of record.  While the Veteran has reported that he was seen at VA for back complaints in 1971, VA treatment records dated in August 1971 show that the Veteran was treated for a right ankle sprain, and not for low back pain.  The 1971 VA treatment reports tend to show that he Veteran had no treatment or complaints related to the back in 1971.  The Veteran was seen by VA in 1971 for treatment purposes, and these records are dated within one year of service separation, are more contemporaneous to service than the Veteran's current statements.  The Board finds, therefore, that these more contemporaneous histories given by the Veteran for treatment purposes are more probative than much later lay statements by the Veteran that were made for compensation purposes.  

The Veteran's recent lay statement is also inconsistent with objective findings in VA treatment records dated in 1971, which do not reflect any complaints, treatment, or diagnoses pertaining to the lumbar spine.  This undercuts his current story regarding post-service treatment for the back.  For these reasons, the Board finds that the Veteran's report of seeking treatment for low back pain in 1971 is not credible.  An August 2010 VA examination shows that the earliest medical treatment for low back pain was in 2002, 32 years after the Veteran's separation from service.  

The Board finds that, due to discrepancies in the Veteran's statements with the findings in the VA treatment records, and due to the lack of lay or medical evidence for many years after the Veteran's separation from service showing even complaints of a lumbar spine disability, that the Veteran's more recent lay statements indicating that he had continuous lumbar spine symptoms since service are inconsistent with, and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own reported history, so his statements are not credible.  While the Veteran is competent to report continuous symptoms after service, the Board finds that the absence of complaints relating to the low back in 1971, along with the absence of contemporaneous medical evidence for 32 years after his separation from service weigh against the Veteran's credibility.  

The Veteran's recent statements, which are not contemporaneous to service but were made recently pursuant to the VA compensation claim, are inconsistent with, and outweighed by, the more contemporaneous service treatment record evidence, including the Veteran's own contemporaneous denial of chronic low back symptoms at service separation, and the post-service history and treatment by VA that did not include treatment for the back, reflecting an absence of any treatment for lumbar spine complaints shortly after service.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the lumbar spine in service and no disease or injury was shown to have been superimposed upon currently diagnosed congenital canal stenosis during service; nor did the Veteran exhibit chronic symptoms of a lumbar spine disability in service or continuous low back symptoms since service separation, and his recent assertions in that regard are not credible.

The Board also finds that arthritis in the lumbar spine did not manifest to a compensable degree within one year of separation from service.  The Veteran has been diagnosed with lumbar spondylosis, indicating current degenerative arthritis in the lumbar spine.  The earliest diagnosis of arthritis of the lumbar spine shown by the evidence of record was in 2009, many years after separation from service; therefore, the one year post-service presumption for arthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that a currently diagnosed lumbar spine disability is not otherwise related to service.  The Veteran contends in a June 2008 notice of disagreement and a January 2009 substantive appeal that his lumbar sprain condition is a direct result of his military service.  On the question of the relationship between a current low back disability and service, the Board finds that the Veteran is neither competent nor credible to relate the specifically diagnosed current lumbar spine disabilities to service.  The competent and credible evidence of record shows that, while the Veteran was treated for a lumbar sprain in service, he is currently diagnosed lumbar spondylosis, epidural lipomatosis with mild to moderate thecal sac compression, and congenital canal stenosis.  The evidence shows that the Veteran was initially treated for the back disorders 32 years after separation from service.  

The Veteran was afforded an August 2010 VA examination for the purposes of assisting in determining the nature and etiology of a current low back disability.  The VA examiner offered an opinion that was against a nexus of current low back disability to service, by opining that the Veteran's low back condition was less likely as not related to his one-time episode of low back pain in May 1970.  In support of this opinion, the VA examiner accurately reasoned that, following discharge from the military in 1970, the Veteran did not seek medical attention for his low back pain until 2002 at the Miami VA Medical Center, which the examiner indicated was many years following the Veteran's discharge from the military, and he was seen because of acute low back pain after heavy lifting on the post-service job.  The VA examiner's opinion was based on a review of the claims file and an accurate medical history.  Consistent with the Board's factual findings indicated above, the VA examiner accurately noted only one incident of treatment for back pain in service, accurately noted that, while the Veteran reported treatment for back pain in 1971, he did not have any record of that treatment, and accurately noted as history that there was no evidence of continuous treatment for back pain until what was more recently shown by VA treatment records, over 30 years after service.  Instead, the VA examiner noted that the Veteran was first seen for back pain at VA in January 2002 after heavy lifting on the job.  The Veteran was, at that time, noted to be working as a carpenter and owned his own business.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the August 2010 VA examiner's opinion, which was based on a review of the claims file, to include service treatment records and VA electronic records, was based on accurate factual assumptions consistent with the credible evidence of record and the findings of fact in this Board decision.  Additionally, the Board finds that the VA opinion is supported by a rationale, and is more probative than lay assertions by the Veteran which attempt to relate his current low back disability to service.  The VA examiner's factual assumption of absence of continuous back symptoms since service is consistent with the weight of the evidence and the Board's findings showing no specific chronic symptoms in service, or continuous post-service symptomatology.  Thus, the Board finds the August 2010 VA examiner's opinion as to service connection is probative.  Other than his lay assertions of a nexus and continuous post-service symptoms, which are not credible in this case, the Veteran has not otherwise provided evidence which relates his current low back disability to service. 

For these reasons, the Board finds that a low back disability was not incurred in or aggravated by service, a congenital back defect (canal stenosis) did not increase in severity in service, no disease or injury was superimposed on the preexisting congenital back defect during active service, nor did arthritis manifest within one year following the Veteran's separation from service.  The preponderance of the evidence is against a finding of an injury or disease of the lumbar spine in service, against a finding of even chronic symptoms in service, and the most probative evidence of record is against a nexus between the Veteran's currently diagnosed low back disability and his military service, both by medical opinion and by showing of continuity of symptomatology of low back disorder since service separation.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


